IN THE UNITED STATES DISTRICT COURT F i LE (3

FOR THE DISTRICT OF MONTANA JAN 24 2020
HELENA DIVISION
Clerk, U.S District Court
District Of Montana
Missoula
MARK WILLIAM COLLINS,
CV 19-82—-H-DLC-JTJ

Plaintiff,
vs. ORDER
TIM FOX, JOHN MICU, SCOTT
HOWARD, MARK HILYARD,
MORGAN SMITH, and CHRIS
MILLER,

Defendants.

 

 

United States Magistrate Judge John T. Johnston entered a Findings and
Recommendations on December 30, 2019, recommending that the Court stay
proceedings in this matter pending the completion of Plaintiff Mark William
Collins’s appeal of his state criminal conviction. (Doc. 11; see also Doc. 9.)
Collins did not object to the Findings and Recommendations; in fact, he agrees that
a stay is appropriate (Doc. 10). Thus, Collins has waived the right to de novo
review of the record. 28 U.S.C. § 636(b)(1). This Court reviews for clear error
those findings and recommendations to which no party objects. See Thomas v.
Arn, 474 U.S. 140, 149-53 (1985). Clear error exists if the Court is left with a

“definite and firm conviction that a mistake has been made.” Wash. Mut., Inc. v.

-l-
United States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Having reviewed the Findings and Recommendations (Doc. 11), the Court
finds no clear error in Judge Johnston’s recommendation that this matter be stayed
pursuant to Younger v. Harris, 401 U.S. 37 (1971).

Accordingly, IT IS ORDERED that:

(1) Plaintiff Mark William Collins’s Motion to Stay (Doc. 10) is
GRANTED;

(2) Judge Johnston’s Findings and Recommendations (Doc. 11) is
ADOPTED IN FULL;

(3) The Clerk of Court shall administratively close this matter;

(4) Collins shall file a report on the status of his state criminal proceeding
every six months until such time as his criminal charges have been resolved; and
(5) In the event that Collins would like to continue this matter after
resolution of the state proceeding, he must request that the stay be lifted and the

case reopened within 30 days of resolution of his state criminal appeal.

DATED this 24 May of January, 2920.

L itn

Dana L. Christensen, Chief Judge
United States District Court
